Case 16-01055        Doc 62     Filed 01/22/19     Entered 01/22/19 15:26:54          Desc      Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 16-01055
         Lolita M Preston

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/13/2016.

         2) The plan was confirmed on 11/18/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/03/2017.

         5) The case was converted on 01/16/2019.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $54,200.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-01055        Doc 62      Filed 01/22/19    Entered 01/22/19 15:26:54                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor             $44,364.00
         Less amount refunded to debtor                           $21.02

 NET RECEIPTS:                                                                                   $44,342.98


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $2,329.86
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $6,329.86

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 BEAVER DAM COMMUNITY HOSPITA Unsecured         1,954.75         100.00           100.00           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         122.00        268.40           268.40           0.00       0.00
 DEPAUL UNIVERSITY               Unsecured      8,050.00     15,200.00        15,200.00         703.50        0.00
 DIRECTV                         Unsecured            NA          77.12            77.12           0.00       0.00
 ECAST SETTLEMENT CORPORATION Unsecured               NA       2,488.75         2,488.75        115.19        0.00
 ILLINOIS DEPT OF REVENUE        Unsecured           0.00      9,433.51         9,433.51        436.61        0.00
 ILLINOIS DEPT OF REVENUE        Priority       6,989.00         296.02           296.02        296.02        0.00
 INTERNAL REVENUE SERVICE        Priority      26,784.30     28,076.19        28,076.19      28,076.19        0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA     13,965.49        13,965.49         646.35        0.00
 SANTANDER CONSUMER USA          Unsecured            NA       4,578.20         4,578.20        211.90        0.00
 SANTANDER CONSUMER USA          Secured        8,287.80       6,700.00         6,700.00      6,700.00     313.34
 AT&T                            Unsecured      1,484.80            NA               NA            0.00       0.00
 CAMBRIDGE SCHOOL OF CHICAGO Unsecured          1,125.00            NA               NA            0.00       0.00
 CAPITAL ONE BANK USA NA         Unsecured         385.00           NA               NA            0.00       0.00
 CHECK N GO                      Unsecured      2,208.33            NA               NA            0.00       0.00
 SOTELOS LAEN & LANDSCAPING SER Unsecured          645.00           NA               NA            0.00       0.00
 STATE COLLECTION SERVICE INC    Unsecured         112.00           NA               NA            0.00       0.00
 STATE FARM PAYMENT PLAN         Unsecured         149.84           NA               NA            0.00       0.00
 TEE TIME LAWN CARE INC          Unsecured         206.81           NA               NA            0.00       0.00
 THE HARTFORD                    Unsecured         183.40           NA               NA            0.00       0.00
 UNITED CONSUMER FINANCIAL SER Unsecured           160.00           NA               NA            0.00       0.00
 UNIVERSITY OF CHICAGO MEDICAL Unsecured        2,696.60            NA               NA            0.00       0.00
 PLAZA ASSOCIATES                Unsecured         655.62           NA               NA            0.00       0.00
 CITY OF MILWAUKEE               Unsecured          50.00           NA               NA            0.00       0.00
 COLORTYME                       Unsecured      1,205.04            NA               NA            0.00       0.00
 COMCAST                         Unsecured      2,526.26            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-01055        Doc 62      Filed 01/22/19      Entered 01/22/19 15:26:54                Desc          Page 3
                                                    of 3



 Scheduled Creditors:
 Creditor                                        Claim           Claim         Claim        Principal        Int.
 Name                             Class        Scheduled        Asserted      Allowed         Paid           Paid
 SHELLPOINT MORTGAGE SERVICING Unsecured          2,227.74       10,449.97     10,449.97         483.65          0.00
 WELLS FARGO FINANCIAL BANK    Unsecured             932.00          932.86        932.86          30.37         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00              $0.00                   $0.00
       Mortgage Arrearage                                         $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                $6,700.00          $6,700.00                 $313.34
       All Other Secured                                          $0.00              $0.00                   $0.00
 TOTAL SECURED:                                               $6,700.00          $6,700.00                 $313.34

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00                   $0.00
        Domestic Support Ongoing                               $0.00                 $0.00                   $0.00
        All Other Priority                                $28,372.21            $28,372.21                   $0.00
 TOTAL PRIORITY:                                          $28,372.21            $28,372.21                   $0.00

 GENERAL UNSECURED PAYMENTS:                              $57,494.30             $2,627.57                   $0.00


 Disbursements:

         Expenses of Administration                               $6,329.86
         Disbursements to Creditors                              $38,013.12

 TOTAL DISBURSEMENTS :                                                                            $44,342.98


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                              Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.


UST Form 101-13-FR-S (9/1/2009)
